DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Miyazaki U.S. PGPUB No. 2015/0170873 discloses a transmission electron microscope, comprising: an objective lens 117/118; an objective aperture 106 arranged on a back focal plane of the objective lens; an aperture moving mechanism that moves the objective aperture (“106 is an objective aperture (movable mechanism part)” [0120]). However, Miyazaki does not disclose the claimed controller programmed to perform processing binarizing an image of the objective aperture. 
Tsuno U.S. Patent No. 6,323,485 discloses a control unit for the control unit configured to perform processing for: determining whether the area of an objective aperture is within a predetermined range; changing the area when a determination is made that the area is not within the predetermined range; and obtaining the position of the objective aperture (“The controller 21 sets the diameter of the objective aperture 3 according to the total magnification entered from the input device 20. The controller 21 causes a driving means (not shown) to drive the objective aperture 3 to bring the set diameter into the position of the optical axis” [col. 8; lines 5-22]). However, Tsuno does not disclose binarizing an image of the objective aperture and so Tsuno does not disclose obtaining an area of the aperture hole from the binarized image or obtaining a position of the objective aperture based on the binarized image.
Tsunetta et al. U.S. Patent No. 6,570,156 discloses a transmission electron microscope that captures a binary image (“in case of a TEM image of the mesh 22 at a lower magnification power, an image labeled and binary coded, the relationship between the gravity center 24 of holes 23 and the direction of mesh 22, and identified holes 23 each of which is split into a plurality of analysis areas” [col. 3; lines 37-43]) wherein (“the captured image will be binary coded to determine the connective components to label each region (see FIG. 11B). Then the surface area of each of labeled regions will be calculated” [col. 14; lines 54-56]). However, Tsunetta does not disclose that the image is a binarized image of the objective aperture of a transmission electron microscope, and so Tsunetta does not disclose obtaining an area of the aperture hole from the binarized image or obtaining a position of the objective aperture based on the binarized image.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a transmission electron microscope, comprising: an objective aperture arranged on a back focal plane of the objective lens; and a control unit configured to perform processing for: binarizing an image of the objective aperture by using a set threshold to acquire a binarized image; changing the threshold when a determination is made that an obtained area of the objective aperture is not within a predetermined range; and obtaining the position of the objective aperture, based on the binarized image when a determination is made that the area is within the predetermined range. 

Regarding dependent claims 2-5; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 6; claim 6 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881